RUIZ, Associate Judge,
concurring:
This is an unusual and difficult case because it involves consideration of the *180dual challenges of parenting a child who is in an institutional setting because of significant special needs and of securing permanent placement for such a child in an adoptive home. I join the majority in affirming the trial court’s determination that it is in the best interests of C.M. to terminate his mother’s parental rights based on the findings of the magistrate judge, supported by clear and convincing evidence in the record, that the mother had only sporadic visits with the child over a number of years and thus did not have a meaningful parent-child relationship with him,1 and the opportunity for improving the child’s prospects for adoption.
I write separately to address the mother’s argument, not specifically referred to in the majority opinion, that she is being “punished” for moving out of the District. Her argument is based on the implication of repeated comments in the record that her relocation to Georgia and her failure to move back to the District of Columbia could, without more, properly be considered in the trial court’s calculus as weighing against the mother’s expressed desire and ability to be a parent to her child. There are references to the mother’s return to the District as a required “first step” towards reunification with her child, and her failure to do so was emphasized by the reviewing trial court.2 The comments seem unfair and unwise on the facts of this case, where the mother left her home in the District of Columbia to escape an abusive situation and, since relocating to Georgia, has led a stable, productive life: she had another child, works for the federal government, is studying for a college degree and lives in a home where she would like to raise C.M. A parent’s move away from an unhealthy relationship and noxious influences to begin a new life elsewhere may well be the best thing a parent can do for a child, as a parent’s well-being — emotional, physical, mental — is recognized in our statute as a necessary foundation for successful parenting. See D.C.Code § 16 — 2353(b)(2) (2001) (indicating that “the physical, mental and emotional health of all individuals involved” is a factor to be taken into account in deciding whether to terminate parental rights). Moreover, in the case of C.M., where the mother resided was not as important as in the usual situation — so long as she was able to maintain and nurture a relationship with her child — because the child’s health and special needs required that he live away from home in an institutional setting.3 The insistence that the mother re*181turn to the District appears not to have focused on the reasons for the mother’s move and her subsequent progress, but driven by concern about limits on the District’s jurisdiction and the ability to provide services if the child were to reside with his mother in another state.4 Although such a transition will require planning and possibly overlapping authority, given interstate agreements and the reality of our mobile society, they are issues to be faced and addressed with care by the relevant social services agencies, not additional roadblocks to be erected in the path of families already under stress. See D.C.Code § 34-1421, -1423 (2001) (providing for the interstate placement of children); In re A.S.C., 671 A.2d 942, 949-60 (D.C.1996) (reversing termination of parental rights, noting with disapproval that government had not assisted parents in securing necessary services in New York, where they resided, and there were no reasonable prospects for adoption of hospitalized child).
My disagreement with these comments notwithstanding, I join in affirming the trial court’s decision to terminate appellant’s parental rights based on the magistrate judge’s findings that the mother had not pursued her interest in parenting, C.M., that there was not a significant parent — child bond, and that the likelihood of C.M.’s adoption would be increased if there were no intervening parental rights to overcome in a future adoption petition.

. Nonetheless, the mother maintained weekly telephone contact with her child.


. The magistrate judge mentioned in his findings of fact that the mother had been "told [by another judge] on many occasions ... that she would have to return to the D.C. area to be seriously considered for reunification” with her child, and that the mother "acknowledge[d] that it would be much easier for her to see the [child] if she lived in the Washington, D.C. area.” Separate from these admonitions, the magistrate judge determined that the mother had not demonstrated great interest in reunifying with her child, grounded as a factual matter on the mother’s sporadic visits. On review of the magistrate judge’s decision, the trial court returned to the theme of the mother's relocation to Georgia, stating that "among the most compelling” evidence of the mother’s inability or unwillingness to parent C.M. was her failure to "return to the District of Columbia after being admonished ... on several occasions, that her return was a prerequisite of her reunification” with C.M. We are bound — as was the reviewing Superior Court judge — by the factual findings of the magistrate judge. Therefore, I see no basis for the mother’s argument that her parental rights were terminated as punishment for her failure to comply with the various admonitions that she should return to the District of Columbia.


.There was another child in the case who was not in an institution and who was the subject of an adoption petition. The mother *181has not appealed the determination to waive her consent to adoption of that child.


. There was testimony from a social worker and an official of the Family Division that because the child was under the jurisdiction of the District of Columbia he could not accompany his mother to Georgia, and that the agency could not offer services in Georgia because it has no jurisdiction there.